Citation Nr: 1401627	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-31 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for spondylosis of the lumbar spine, evaluated as 20 percent disabling from March 24, 1999.

2.  Entitlement to an increased rating for degenerative joint disease of the right hip, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for diabetes mellitus, evaluated as 10 percent disabling from October 12, 2005, and as 20 percent disabling from January 26, 2006.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from June 2003 and January 2007 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the case in November 2011 for further development and adjudicative action.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by complaints of pain, some limited range of motion; but without ankylosis, limitation of forward flexion to 30 degrees or less, or neurological symptomatology.

2.  The Veteran has not lost motion beyond 10 degrees on abduction of his thigh; flexion has not been limited to 30 degrees or less.

3.  From October 12, 2005, the Veteran's diabetes mellitus was controlled by a restricted diet and he did not require medication.

4.  From January 26, 2006, the Veteran's diabetes mellitus has required insulin and a restricted diet, but not regulation of activities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242 (2013).

2.  The criteria are not met for a rating higher than 10 percent for a right hip disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2013).

3.  The criteria for entitlement to an initial evaluation in excess of 10 percent and in excess of 20 percent from January 26, 2006 for Type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for higher initial ratings for a lumbar spine disability and diabetes mellitus arise from appeals of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in May 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in the matter of an increased rating for the Veteran's hip disability.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The Board notes that, during the course of this appeal, specifically, on September 23, 2002, and once again on September 26, 2003, there became effective new regulations for the evaluation of service-connected disabilities of the spine.  (If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).)

Prior to September 23, 2002, a 10 percent rating for slight limitation of motion of the lumbar spine or characteristic pain on motion from lumbosacral strain.  A 20 percent evaluation was warranted for moderate limitation of motion of the lumbar segment of the spine.  A 20 percent evaluation was, similarly, indicated where there was evidence of lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of severe limitation of motion of the lumbar spine.  A 40 percent evaluation was, similarly, indicated where there was evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space, or with some of the aforementioned characteristics accompanied by abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

The September 23, 2002, changes affected ratings for intervertebral disc disease, a disability for which the Veteran has not been service connected.  The schedular criteria that became effective September 26, 2003, provide a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013). 

Pursuant to the revised rating criteria, intervertebral disc syndrome can also be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002) and General Formula for Diseases and Injuries of the Spine, Note (1) (effective September 26, 2003).

The Veteran's date of claim for service connection and subsequent effective date of his disability rating for his lumbar spine disability was March 24, 1999.

VA treatment records reveal treatment on a regular basis for his back disability during the entirety of the relevant period.  A December 1999 treatment record indicates that the Veteran complained of back pain that came and went with normal range of motion except for a limitation of 10 degrees of bending on the left as compared to the right.  Other VA treatment records indicate complaints of back pain that was worse in the morning and got better as the day progressed.

The Veteran was afforded a VA examination in March 2003.  The Veteran indicated that his level of pain was from 5/10 to 7/10; his pain increased at times with relatively sedentary activity; and worsened with walking, bending, lifting and climbing stairs.  He described pain in the buttock to the thigh to the knee but denied radiation of pain in a characteristic radicular pattern.  The Veteran had forward flexion to 80 degrees; extension to 20 degrees; lateral bending was 30 degrees bilaterally with pain on the right; and rotation was approximately 40 degrees.  The sensory exam was normal.  The Veteran's x-ray showed mild spondylosis.  

The Veteran indicated in a July 2003 statement that he had back spasms with extreme forward bending.

In August 2004, the Veteran was afforded an additional VA examination.  The Veteran reported pain of 4/10 typically, with flare-ups to 8/10 or 9/10.  When he had flare-ups, stretching exercises relieved the pain in a few minutes.  The Veteran reported that he walked all day long for his work at the VA Medical Center.  He used no assistive devices due to his back disability and did not fall.  The Veteran reported that he no longer drove but when he rode as a passenger in a car, he had back pain, and numbness and tingling down his right leg.  The Veteran had a normal gait, which was symmetrical in ambulation.  He could walk on his toes and heels with no difficulty.  He had no detectable sensory loss and deep tendon reflexes were 2+ bilaterally; Babinski's testing was negative.  The Veteran was diagnosed with meralgia paresthetica of the right thigh, not related to his back disability, and a right sural nerve abnormality which likely existed prior to surgery.  Range of motion was 0 to 80 degrees of forward flexion with pain from 70 degrees to 80 degrees; extension was from 0 degrees to 20 degrees with pain at the end of extension; left and right lateral flexion was from 0 degrees to 20 degrees with pain at the end of extension; left lateral rotation was from 0 to 30 degrees without pain; right lateral rotation was from 0 to 30 degrees with pain at the endpoint.  Repetitive motion did not change his range of motion or pain level; and there was no increased weakness or lack of endurance.  The Veteran had some palpable tenderness along the paravertebral areas and in the muscle group but no spasms or guarding.  The Veteran was diagnosed with lower back strain per history with mild degenerative disc disease per an August 2004 MRI.  

VA treatment notes indicate the Veteran complained of lower back pain with radiation in June 2004.  He subsequently began physical therapy.  He had EMG testing in January 2005 and had no peripheral neuropathy, no sciatica and no radiculopathy.  A March 2005 treatment note indicated a history of lower back pain with no sciatica; no bowel or bladder problems; no numbness; no weakness; muscle spasms; with normal strength and tone; brisk reflexes; intact toe and heel walk; and normal sensory levels.  An August 2005 treatment note indicated lower back pain with full flexion.  

The Veteran was afforded a VA examination in January 2007.  He complained of pain in the lower back which was constant on the right side with radiation down to the right leg and stiffness, weakness and spasms.  The Veteran reported severe flare-ups twice a week.  The examiner indicated that there was numbness, paresthesia, and leg or foot weakness.  The explanation was that there was right knee weakness and numbness since he injured the knee during active duty.  There were no incapacitating episodes.  There was no muscle spasm at the time of the examination, but any localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On the strength testing examination, the Veteran's left hip and left knee were at 4/5; all other testing was normal and muscle tone was normal.  The Veteran's sensory and reflex exams were completely normal.  Range of motion was from 0 to 75 degrees of flexion with pain beginning and ending at 75 degrees.  The Veteran's extension was from 0 to 20 degrees with pain from 10 to 20 degrees; lateral extension bilaterally was from 0 to 30 degrees with pain beginning and ending at 30 degrees.  Lateral rotation was from 0 to 25 degrees with pain beginning and ending at 25 degrees.  There was no additional loss of motion with repetitive use.  The Veteran indicated that he had not lost time from work for his back disability.  

A physical therapy note dated in August 2007 indicates that the Veteran had recently had a flare-up of back pain.  The Veteran's range of motion was noted as abnormal; he was intact to light touch; and he had strength in the lower extremities of 5/5.  

The Veteran was afforded another VA examination in November 2008.  He reported symptoms of fatigue, decreased motion, stiffness, spasm and pain; he reported weekly flare-ups when he stood for too long.  The Veteran reported one incapacitating episode when he could not get out of bed because he could not walk and five episodes when he had to take time off of work to utilize ice and heat therapies.  The motor, sensory and reflex examinations were entirely normal.  The Veteran's range of motion was flexion from 0 to 75 degrees with pain from 50 to 75 degrees; extension from 0 to 15 degrees with pain from 5 to 15 degrees; lateral flexion bilaterally from 0 to 20 degrees with pain from 15 to 20 degrees; lateral rotation bilaterally from 0 to 20 degrees with pain from 15 to 20 degrees.  There was no additional loss of motion with repetitive motion.  

Various VA treatment records during the relevant period indicate that the Veteran complained of pain in his lower back.  As treatment, he received prescriptions for pain relief medication and received acupuncture.

The Veteran was afforded an additional VA examination in October 2012.  He was diagnosed with spondolysis.  The Veteran reported flare-ups for approximately one day during which he would have to take additional pain medication.  The Veteran's range of motion was to 80 degrees of flexion with no objective evidence of painful motion; extension to 30 degrees with no objective evidence of painful motion; right lateral flexion to 30 degrees with pain beginning at 30 degrees; left lateral flexion to 30 degrees with no objective evidence of pain; right lateral rotation to 30 degrees with pain beginning at 30 degrees; and left lateral rotation to 30 degrees with no objective evidence of pain.  The Veteran's range of motion was the same or better after repetitive motion testing.  The Veteran's functional loss was indicated as pain on movement.  He had paraspinous muscle tenderness without noticeable spasm or guarding.  The Veteran's muscle strength testing was normal and he had no atrophy.  His reflex examination and sensory examinations were normal.  Straight leg testing was negative.  The examiner indicated that the Veteran did not have radiculopathy or other neurological symptoms.  The examiner indicated that the Veteran did not have IVDS.  The Veteran had arthritis by x-ray evidence.  The impact of his back disability on his work is that he required additional break time.  

The Veteran was granted a 20 percent disability rating as of March 24, 1999 for spondylosis of the lumbar spine.  

As an initial matter, the evidence does not establish that the Veteran suffers from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Thus, the revised criteria under Diagnostic Code 5243 (effective September 23, 2002) and the Formula for Rating Intervertebral Disc Syndrome (effective September 26, 2003) is not for application. 

Turning to the old criteria, the objective evidence does not indicate severe limitation of the lumbar spine or a severe lumbosacral strain.  In this regard, the Board notes the Veteran's worst limitation of motion of flexion was at 70 degrees, over the many years of the relevant period, and 50 degrees at the point that pain started on one occasion.  A higher evaluation is not warranted under the old criteria as the objective findings show good range of motion, full strength, and normal reflexes. 

A higher evaluation is also not warranted under the revised criteria, as the evidence since September 2003 fails to show forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The objective evidence of record additionally does not indicate the Veteran has neurological symptoms secondary to his back disability.  The Board notes in this regard that the most recent VA examiner indicated that there was no radiculopathy and various EMG testing has not revealed radiculopathy that has been attributed to the Veteran's lumbar spine spondylosis.  Thus, a higher rating under the new criteria is not warranted.  (As noted above, there has been no showing of intervertebral disc syndrome and the Veteran is not service connected for such a disability even though he has reported having an incapacitating episode.)

Right Hip

Under Diagnostic Code 5252, a 10 percent rating is warranted where limitation of flexion is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Impairment of the thigh is evaluated pursuant to Diagnostic Code 5253, which provides that a 10 percent rating is warranted for limitation of rotation, with an inability to toe out the affected leg more than 15 degrees, and for limitation of adduction, with an inability to cross legs.  A 20 percent rating is warranted for limitation of abduction, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2013). 

The Veteran was afforded a VA examination for his right hip in January 2007.  The Veteran reported intermittent hip pain which only hurt with prolonged standing, stiffness and weakness.  The Veteran's range of motion was flexion from 0 to 85 degrees with pain beginning at 75 degrees and ending at 85 degrees; abduction was from 0 to 45 degrees with pain beginning and ending at 45 degrees; adduction was from 0 to 25 degrees with pain beginning and ending at 25 degrees; external rotation was from 0 to 45 degrees with pain beginning and ending at 45 degrees; internal rotation was from 0 to 30 degrees with pain beginning and ending at 30 degrees.  The Veteran was diagnosed with degenerative joint disease of the right hip with pain and tenderness.  The effect on the Veteran's occupation was difficulty with lifting linens.

A physical therapy note dated in August 2007 indicates that the Veteran's hip range of motion was limited by 10 to 15 degrees in his internal rotation but was otherwise normal.  

The Veteran was afforded a VA examination for his hip in November 2008.  The Veteran reported pain and locking episodes several times per week.  He had flare-ups every one or two months, which were severe.  The Veteran's range of motion was flexion from 0 to 85 degrees with pain beginning at 75 degrees and ending at 85 degrees; extension was from 0 to 5 degrees with pain throughout; abduction was from 0 to 15 degrees with pain beginning at 10 degrees and ending at 15 degrees; adduction was from 0 to 20 degrees with pain beginning at 15 degrees and ending at 20 degrees; external and internal rotation was from 0 to 10 degrees with pain beginning at 5 degrees and ending at 10 degrees.  X-rays were normal of the right hip.

The Veteran was afforded an additional VA examination in July 2012.  The Veteran was diagnosed with right hip degenerative joint disease.  The Veteran reported his right hip hurt two times per week, which was relieved with sitting down.  The Veteran's range of motion was flexion from 0 to 105 degrees with pain at 70 degrees; extension ended at 0 degrees with no pain; abduction was not lost beyond 10 degrees; adduction was not limited to the extent that the Veteran could not cross his legs; rotation was not limited to the extent that the Veteran could not toe-out more than 15 degrees.   There was no difference in the range of motion after three repetitions.  The functional loss noted was pain and less movement than normal.  Muscle testing was normal.  The Veteran did not have malunion or nonunion of the femur, flail hip joint or a leg length discrepancy.  An x-ray of the right hip indicated minimal arthrosis without acute abnormality. 

At the outset, the Board notes that the Veteran's right hip is not ankylosed or manifested by pathology such as flail joint; therefore, ratings under Codes 5250 or 5254 are not appropriate.  Additionally, there is no impairment of the femur in this case.  See 38 C.F.R. § 4.71a , Code 5255 (2013). 

Additionally, Code 5275 for shortening of the leg has no applicability in the instant case.  See 38 C.F.R. § 4.71a , Code 5275 (2013). 

Concerning the Veteran's limitation of motion and compensation for such, the Board finds that the objective evidence does not indicate that the Veteran has lost motion beyond 10 degrees on abduction of his thigh or that his flexion of the thigh is limited to 30 degrees or less.  Thus, even with pain at the points noted on examination, there is no indication that the Veteran's right hip disability warrants a higher rating than 10 percent at any point during the relevant period.

Diabetes Mellitus

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156   (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same).

A physician's statement dated in November 2005 indicates that the Veteran has no complications from diabetes mellitus and his disability was managed by a restricted diet only.

The Veteran was afforded a VA examination in October 2005.  He was diagnosed with elevated blood sugars that same year.  He had no hypoglycemic or ketoacidotic reactions and no hospitalizations.  He was on a special diet and had no restriction of activities and was not on medication for his diabetes.  He had no visual problems and no other symptoms related to diabetes.  The impression was hyperglycemia.  

A January 2006 VA treatment note indicates that the Veteran was prescribed Metformin to be taken on an as needed basis.

An April 2006 VA eye treatment note indicated that the Veteran had no retinopathy.  

A physician's statement dated in May 2006 checked a box indicating that the Veteran's diabetes required insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The only complication indicated was mild microalbumin.  

The Veteran was afforded a VA examination in January 2007.  The Veteran's treatment was Metformin, an oral medication, and he had to follow a special diet.  There was no ketoacidosis, no peripheral vascular disease, no visual symptoms related to the diabetes mellitus and no restriction of activities.  The examiner indicated that the Veteran had peripheral neuropathic symptoms in the right leg extending to the knee.  The extremity examination, the motor examination, the reflex examination and the sensory examination were normal.  There were no foot deformities.  The Veteran had not lost time from work for his diabetes.  The examiner indicated that the Veteran had pre-diabetes; his blood glucose levels were not high enough to constitute diabetes.  

In a VA neurologic note dated in May 2007, the Veteran was diagnosed with severe periodic limb movement disorder after a sleep examination.  A June 2007 VA eye note indicated the Veteran did not have diabetic retinopathy.

A May 2007 statement from the Veteran's VA physician indicates that the Veteran had diabetes mellitus that required insulin, and a restricted diet, or; oral hypoglycemic agent and a restricted diet.  He also had unspecified neurological complications due to his diabetes.  

A VA July 2007 EMG of the four extremities indicated only compression of the ulnar nerve at the left elbow.  

A September 2007 rating decision denied service connection for peripheral neuropathy of the four extremities.  

An October 2007 statement from the Veteran indicates that he feels he has peripheral neuropathy and vision problems due to his service-connected diabetes mellitus.

A December 2007 statement from the Veteran's VA physician indicates that the Veteran had diabetes mellitus that required insulin, and a restricted diet, or; oral hypoglycemic agent and a restricted diet.  He also had unspecified renal complications due to his diabetes.  

The Veteran was provided a VA eye examination in May 2008.  The examiner indicated that the Veteran had non-insulin-dependent diabetes mellitus without nonproliferative diabetic retinopathy.

The Veteran also had a VA diabetes examination in May 2008.  He had a special diet and medication but no regulation of activities, hypoglycemic reactions or ketoacidosis.  The examiner indicated that there was no visual impairment, no kidney disease, no neurological disease or other impairment due to diabetes.  The examiner indicated that the Veteran had hypertension that was not secondary to diabetes and there was no evidence of renal insufficiency or proteinuria.  

An August 2008 rating decision denied service connection for a vision disability secondary to the Veteran's diabetes mellitus.

A September 2008 VA eye treatment note indicates that the Veteran had diabetes without retinopathy.  

Additional VA treatment notes indicate that the Veteran was followed regularly for his diabetes with no indication of complications.  More specifically, a September 2012 VA treatment note indicates that the Veteran had no foot problems due to diabetes mellitus.  May 2012 and September 2012 eye treatment notes indicate the Veteran did not have retinopathy due to diabetes.

An October 2012 EMG report indicates the Veteran did not have peripheral neuropathy of the extremities.

The Veteran was afforded a VA examination in October 2012.  The examiner indicated that the Veteran's diabetes was managed by a restricted diet and oral hypoglycemic agents but he had no regulation of activities.  The Veteran did not have episodes of ketoacidosis or hypoglycemic reactions.  The examiner indicated that the Veteran had no other disabilities that were related to or aggravated by his service-connected diabetes, explicitly noting no kidney dysfunction due to diabetes and no peripheral neuropathy.  The Veteran indicated that his diabetes did not impact his ability to work.  

The Veteran was denied service connection for erectile dysfunction and peripheral neuropathy due to his diabetes in an October 2013 rating decision.

The evidence indicates that from October 12, 2005, the Veteran's diabetes mellitus was controlled by a restricted diet, and he did not require medication for his condition; from January 26, 2006, the Veteran's diabetes mellitus required medication and a restricted diet but no regulation of activities.  In this regard, the Board notes that the VA examination report in October 2005 initially indicated the Veteran had hyperglycemia without medication.  The first indication of record reporting the Veteran required medication was the January 2006 VA treatment note.

Additionally, the evidence indicates that no renal dysfunction was noted with the exception of positive microalbumin, an incidental finding with later examinations indicating no kidney disease due to diabetes.  The Board additionally notes that although peripheral neuropathy is indicated by the record, the Veteran has been afforded EMG testing with no showing of such nerve damage due to his diabetes mellitus.  Also, multiple eye examinations of record fail to show that the Veteran has vision problems of any sort due to his diabetes.  Thus, the Board finds that the Veteran's contentions concerning additional disabilities as secondary to his diabetes mellitus are without support in the medical record.


Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring referral to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  back and hip disabilities are manifested by signs and symptoms such as pain and a slight loss of range of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and leg provide disability ratings on the basis of limitation of motion.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by pain and loss of range of motion.  In short, there is nothing exceptional or unusual about the Veteran's hip or back disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Likewise, the Veteran's diabetes mellitus symptomatology is fully considered by the relevant Diagnostic Code.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no evidence of record to indicate that the Veteran is unemployable due to any of these disabilities.  Specifically, an October 2012 VA note indicates that the Veteran could return to work after his VA examinations; the Board notes in this regard that the Veteran has been an employee at a VA Medical Center for many years.  The Board finds, therefore, that the Veteran's disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the Veteran in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to a higher initial rating for spondylosis of the lumbar spine, evaluated as 20 percent disabling from March 24, 1999, is denied.

Entitlement to an increased rating for degenerative joint disease of the right hip, evaluated as 10 percent disabling, is denied.

Entitlement to a higher initial rating for diabetes mellitus, evaluated as 10 percent disabling from October 12, 2005, and as 20 percent disabling from January 26, 2006, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


